Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of A.W. and M.W., Children             Appeal from the 76th District Court of Titus
                                                        County, Texas (Tr. Ct. No. 40,040). Opinion
 No. 06-19-00024-CV                                     delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED OCTOBER 24, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk